DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kathy A Wojtalewicz on March 30, 2021.

The application has been amended as follows: 
BRIEF DESCRIPTION OF THE DRAWINGS
[0009] FIGS. 7A-7G 

Allowable Subject Matter
Claims 1, 3-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 3-6 and 16, a combination of limitations that “wherein the conductive patch comprises: a substantially vertical metal rib extending outwardly from the dielectric substrate and surrounding at least a side of the slot; and a feeding point to connect to an inner conductor of the coaxial cable and a portion to connect to an outer conductor of the coaxial cable to form a first radiative region of the conductive patch to generate a first frequency band and a second radiative region of the conductive patch to generate a second frequency band.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 8 and 10, a combination of limitations that “wherein the conductive patch comprises: a substantially vertical metal rib extending outwardly from the dielectric substrate and surrounding at least a side of the slot; and a feeding point to connect to an inner conductor of the coaxial cable and a portion to connect to an outer conductor of the coaxial cable to form a first radiative region of the conductive patch to generate a first frequency band and a second radiative region of the conductive patch to generate a second frequency band.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 12-15 and 17, a combination of limitations that “a coaxial cable fastened on the conductive patch, wherein the feed trace is connected to an inner conductor of the coaxial cable and the ground trace is connected to an outer conductor of the coaxial cable to form a first radiative region to generate a first frequency band and a second radiative region to generate a second frequency band; wherein the conductive patch further comprises a substantially vertical metal rib extending outwardly from the dielectric substrate and surrounding at least a side of the slot.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BJ
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845